SAVOIE, Judge.
This appeal was fixed on the May 11, 1982 docket and all parties of record were notified. At the time scheduled for argument, the appellant was not present nor represented, nor had any brief been filed on behalf of appellant, nor had any motion been filed for continuance.
On authority of Rule VII, Section 5(b), Uniform Rules of the Courts of Appeal, this Court, ex proprio motu, considers this appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice. Appellant is to pay all costs.
APPEAL DISMISSED.